Opinion by
Kephart, J.,
The plaintiff sent raw yarn to the Providence Worsted Company to be manufactured into woolen goods. After being so manufactured, the Providence Company would send the goods to a dyeing and finishing company. The defendant was such company, Certain materials were *99sent to it by tbe Providence Company, to be dyed and finished. Tbe Providence Company was in debt to tbe defendant on an open account, and tbe defendant declined to proceed with tbe work until tbe account bad been paid. It so notified tbe plaintiff in tbis suit, tbe owner of tbe goods, and further claimed a general lien on tbe materials for tbe balance of tbis open account. No work bad been done on these goods held for charges in the open account.
There seems to be no doubt that a general lien for work done on previous goods sent by tbe owner will be sustained in law against goods subsequently sent by tbe owner, though no work bad been done on these goods: Firth & Foster Bros. v. Hamill, 167 Pa. 382. In that case tbe transaction was between tbe immediate parties. In tbe case at bar a third party intervenes, who received tbe goods from tbe owner, and transmits them to tbe company claiming the lien. To subject tbe owner’s property to tbis lien, there should be such action on bis part as would show assent, or through the equities of tbe case estop him from denying tbe workman’s right of lien. Tbe case was tried on the theory of lien and tbe amount thereof. Tbe evidence, however, does show title in tbe bailor and there is nothing in tbe change of arrangements, made in March, 1913, that would in any way affect that title. When tbe goods were received by the defendant, tbe title was in tbe plaintiff. Tbis is clear from tbe testimony of Friedman, but even if tbe method of doing business raises some doubt as to tbe question of title, it would have been for tbe jury, and by their verdict they have sustained the plaintiff’s title. Giving effect to tbe testimony of tbe first trial, which should not be considered as evidence forming a part of this record, there is nothing in it which, as a matter of law, concludes tbe question of title as being in tbe Providence Company. It is there quite fully explained that in sending tbe goods to tbe Providence Company a consignment account was kept so that tbe proper credit might be given for tbe yarn returned as a *100manufactured article. This ordinarily would not constitute a sale. The Providence Company was not billed as a debtor, nor charged with the price. Of course, the value could be ascertained from the company’s books, but this circumstance could not be made use of to create a bargain and sale unless the parties so intended it.
We do not regard the contention that it was necessary for the plaintiff to show under and by virtue of what circumstance the appellant held the goods, and as a part of the appellee’s case to show that the appellant’s “agreement for a general lien did not apply” before recovery could be had. The plaintiff proves title and right of immediate possession. If there is any right outstanding under which the defendant could claim, that affected or estopped the plaintiff’s claim of right of possession, it would be a matter of defense. The important question, under the evidence, was whether the plaintiff subjected the goods replevied to the lien in question, and on this the court charged: “If you believe that these goods were received by the Yalkone people with the knowledge and assent of the plaintiff, Hecht and Company, that these goods should be subject to such a lien, then your verdict should be for the defendant. If you believe that the plaintiff, Hecht and Company, had no knowledge that there was this agreement between the Valkone people and the Providence people that these goods should be subject to a lien for the money owed by the Providence people, then again your verdict should be for the plaintiff.” The questions submitted to the jury were decided in the plaintiff’s favor and their determination ended the case. It was proper for the plaintiff to show that the defendant’s claim had been paid, and the evidence as submitted certainly left the question in doubt. In any event, under the questions submitted, both having been, found in favor of the plaintiff, the defendant was not prejudiced by this evidence.
The assignments of error are overruled, and the judgment is affirmed.